DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 40-41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 40 recites “further comprising one or more basecoat layers positioned between the paperboard substrate and the barrier coating layer” when parent claim 1 recites “a barrier coating layer directly on the first major side of the paperboard substrate”.  By claiming additional layers between the barrier and substrate, dependent claim 40 contradicts a limitation of the parent claim, specifically that the barrier is ‘directly on’ the substrate.  This contradiction of a parent claim constitutes a failure to include all limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6, 8, 15, 17-18, 23, 25, 27-28, 31-34, 37, 39, 44-45, 47, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Sundholm (US 2018/0142418 A1) in view of Koenig’318 (US 2016/0348318 A1) in view of Koenig’920 (US 2019/0177920 A1).
Regarding claims 1 and 23, Sundholm teaches paperboard structure comprising: a paperboard substrate 1 (0079; Fig. 2A) having a first major side (the top side as illustrated) and a second major side (the bottom side as illustrated); a barrier coating layer 2 on the first major side of the paperboard substrate, a top coat 3 on the first major side of the paperboard substrate, and wherein the barrier coating layer is positioned between the paperboard substrate and the top coat; and a barrier coating layer 2 applied to the second major side of the paperboard substrate, the heat-sealable barrier coating layer defines the second major surface of the paperboard structure.  Sundholm teaches the barrier coating layers 2 are pre-coating 
Regarding the top coat, Koenig’318 teaches an analogous coated paper substrate using the layers of a pre-coat (called a surface size layer by Koenig), a barrier layer (called the hydrophobic coating layer by Koenig), and an outer layer.  Koenig’318 teaches using a barrier layer (which is applied as the top coat) having a binder and a pigment; the pigment is 20-90% of the composition by weight (0017 and 0100), which means the binder to pigment ratio of Koenig ranges from 4:1 to 1:9, so Koenig’318 teaches a second binder-to-pigment ratio ranging from 1:1 to 1:10.  It would have been obvious to one of ordinary skill in the art to modify the structure of Sundholm to use the barrier layer taught by Koenig’318 with the motivation of design preference, as it constitutes a simple substation to a known alternative barrier layer composition to produce a predictable result.
Regarding the pre-coating layers, Koenig’920 teaches a formulation for a sizing composition (0005), which is the terminology Koenig uses for a pre-coat layer as described in the teachings of Koenig’318 in the above paragraph, and Koenig teaches using a pre-coating layer using a binder and a pigment (0006-0007) with a first weight ratio of 10:1 to 1:10 (0010).  Koenig’920 teaches using various binders, including PE, PET, PHA, PLA, PGA (0039); which are known in the art to be heat-sealable binders, as taught by Koenig’318 (0073).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Sundholm to 
Regarding the first and second binder to pigment ratios, Sundholm modified to use the pre-coat layers of Koenig’920 having a first ratio on the range of 10:1 to 1:10 and the barrier layer of Koenig’318 having a second ratio on the range of 4:1 to 1:9.  One of ordinary skill in the art would expect any values within the taught ranges to function.  The examiner notes that any selection of the first ratio between the taught 10:1 and 4:1 would result in a first ratio greater than the second ratio regardless of which taught second ratio was used, so modified Sundholm teaches the first binder-to-pigment ratio is greater than the second binder-to-pigment ratio.
Regarding claim 4, Sundholm teaches using paper having a basis weight of 150-550 g/m^2 (0060); which converts to 107-338 lb/3000ft^2.
Regarding claim 6, Sundholm teaches a final caliper of 300 micrometers; which is about 12 points; but does not teach a caliper thickness for just the paper.  Koenig’318 teaches an analogous paper substrate and teaches it is known to use paper having caliper thickness 14 (Table 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the paper taught by Koenig’318, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claims 8 and 28, Sundholm is modified to use pre-coating of Koenig’920 which is applied to teach the barrier coating and heat-sealable barrier coating, and Koenig’920 does not specify any basis weight for applying the heat-sealable barrier coating layer.  Sundholm 
Regarding claims 15 and 37, Sundholm is modified to use pre-coating of Koenig’920, which is applied to teach the barrier coating and heat-sealable barrier coating and Koenig’920 teaches the each coating binder comprises at least one of styrene-acrylate (0039), styrene-butadiene rubber, ethylene acrylic acid, polyvinyl acetate (0039), polyvinyl acrylic, and polyester dispersion.
Regarding claims 17 and 39, Sundholm is modified to use pre-coating of Koenig’920 which is applied to teach the barrier coating and heat-sealable barrier coating and Koenig’920 teaches each barrier coating pigment comprises at least one of a clay pigment (0048), a CaCO3 pigment (0048), a plastic pigment (0048), a titanium dioxide pigment (0048), and a talc (0048) pigment.
Regarding claim 18, Sundholm is modified to use the barrier layer of Koenig’318 which is applied to teach the top coat, and Koenig’318 teaches the top coat has a coat weight ranging from 1 lb/3000ft2 to 10 lb/3000ft2 (0099).
Regarding claim 25, Sundholm is modified to use the barrier layer of Koenig’318 which is applied to teach the top coat, and Koenig’318 teaches the top coat binder comprises at least one of styrene-acrylate (0070), styrene-butadiene rubber, polyvinyl acetate, polyvinyl acrylic (0070), ethylene acrylic acid, and polyester dispersion.
Regarding claim 27, Sundholm is modified to use the barrier layer of Koenig’318 which is applied to teach the top coat, and Koenig’318 teaches the top coat pigment comprises at least one of clay pigment (0100) and calcium carbonate pigment.
Regarding claims 31-34, Sundholm is modified to use pre-coating of Koenig’920 which is applied as teaching the heat sealable barrier layer and Koenig’920 teaches the heat-sealable barrier coating layer comprises heat-sealable barrier coating binder and heat-sealable barrier coating pigment (0031-0033) and a heat-sealable barrier coating ratio of the binder to the pigment is at least about 3:1, by weight (0036).
Regarding claims 44-45, 47, and 50-51, modified Sundholm teaches the claimed structure, but does not teach the specific claimed properties.  Modified Sundholm renders these claims obvious as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01.  As the structure of modified Sundholm is substantially identical to the claimed paperboard structure, the claimed properties are presumed to be inherent.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sundholm (US 2018/0142418 A1) in view of Koenig’318 (US 2016/0348318 A1) in view of Koenig’920 (US 2019/0177920 A1) as applied to claim 1 above, and further in view of Yan (US 2011/0168771 A1).  Sundholm teaches the structure may be used to form a paper cup (0053) and teaches forming the paperboard (0024) by using bleached fibers (0022), but Sundholm does not explicitly teach bleached sulfate. Yan teaches an analogous paper cup and teaches bleached sulfate is a known alternative of paper substrate (0050). It would have been obvious to one having ordinary skill in the art to further modify Sundholm to use a bleached sulfate as the In re Leshin, 125 USPO 416.

Claims 1, 4, 6, 8, 11, 15, 17-18, 21, 23, 25, 27, 40-41, 44-45, 47, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (US 2016/0348318 A1) in view of McDonnell et al. (US 2003/0226648 A1) in view of Sundholm (US 2018/0142418 A1).
Regarding claim 1, Koenig teaches a paperboard structure comprising: a paperboard substrate 100 (0102; Fig. 1) having a first major side (above) and a second major side (below); a barrier coating layer 124 (hydrophobic pigmented coating layer; 0102) on the first major side of the paperboard substrate; the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1; which includes 1:2; a top coat 132 (moisture barrier layer; 0102) on the first major side of the paperboard substrate, wherein the barrier coating layer is positioned between the paperboard substrate and the top coat Koenig does not teach the top coat includes a pigment or a heat-sealable barrier coating layer on the second major side of the paperboard substrate.  
Regarding the top coat, McDonnell teaches an analogously sealed paperboard layering and teaches a formulation for grease resistance using a barrier coating and a top coat using a binder to pigment ratio that is on a range of 1:2.3-1:4 (0039).  It would have been obvious to one of ordinary skill in the art to modify the structure of Koenig to use pigment and pigment ratio in the top coating layer as taught McDonnell with the motivation of reducing staining; and this used in conjunction with most of the range taught by Koenig teaches the claimed invention.

Regarding claim 4, Koenig teaches the paperboard substrate has a basis weight ranging from about 85 lb/3000ft2 to about 250 lb/3000ft2 (specifically 165; Table 1).
Regarding claim 6, Koenig teaches the paperboard substrate has a caliper ranging from about 8 points to about 24 points (specifically 14; Table 1).
Regarding claim 8, Koenig teaches the barrier coating layer has a coat weight ranging from about 2 lb/3000ft2 to about 20 lb/3000ft2 (0009).
Regarding claim 11, Koenig teaches the barrier coating layer comprises binder and pigment (0104).
Regarding claim 15, Koenig teaches the binder comprises at least one of styrene-acrylate (0070), styrene-butadiene rubber, ethylene acrylic acid, polyvinyl acetate (0070), polyvinyl acrylic, and polyester dispersion.
Regarding claim 17, Koenig teaches the pigment comprises at least one of a clay pigment (0069), a CaCO3 pigment, a plastic pigment, a titanium dioxide pigment, and a talc pigment.
Regarding claim 18, Koenig teaches the top coat has a coat weight ranging from about 1 lb/3000ft2 to about 10 lb/3000ft2.
Regarding claim 21, Koenig modified by McDonnell (0039) as applied above teach the top coat comprises binder and pigment.
Regarding claim 23, McDonnell teaches a top coat binder to pigment ratio of 1:2.3 to 1:4, by weight (0039). 
Regarding claim 25, Koenig (0070) and McDonnell (0058) each teach using a binder that comprises at least one of styrene-acrylate, styrene-butadiene rubber, polyvinyl acetate, polyvinyl acrylic, ethylene acrylic acid, and polyester dispersion.
Regarding claim 27, Koenig (0104) and McDonnell (0040) each teach the pigment comprises at least one of clay pigment (0069) and calcium carbonate pigment.
Regarding claims 40-41, Koenig teaches one or more basecoat layers 216 (first surface layer; 0103; Fig. 2) positioned between the paperboard substrate and the barrier coating layer, the basecoat layers contain one or more barrier coating layers (0008).  Alternatively, Koenig teaches the barrier layer can be two layers (0103), in which case the inner of these is teaches a basecoat layer.
Regarding claims 44-45, Koenig teaches the top coat 232 defines a first major surface and the heat-sealable barrier coating layer defines a second major surface 252, the second major surface being opposed from the first major surface (Fig. 3), and wherein the first major surface has a Parker Print Surface (PPS-1OS) smoothness of at most about 3 microns (0016).
Regarding claim 47, Koenig teaches a 30-minute-water-Cobb rating of at most about 30 g/m2 (bottom row, Table 1).
Regarding claims 50-51, Koenig teaches the structure may be repulpable (0001; 0090), but does not teach any specific repulpability nor does Koenig teach a blocking rate.  As Koenig teaches the claimed structures, the examiner takes the position that these properties are inherent as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See MPEP 2112.01.  

Claims 52-53 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1).  
Regarding claims 52-53 Mongrain teaches a container (a cup; 0003; 0054) comprising: a side wall having an upper end portion and a lower end portion (described in Figs. 6B-6C; 0054), the side wall and bottom wall being formed from a paperboard structure comprising: a paperboard substrate 12 (0087; Fig. 1A) having a first major side B and a second major side A; a barrier coating layer 16 (called an aqueous dispersion; 0091) on the first major side of the paperboard substrate, the barrier coating layer comprising a barrier coating binder (0012) and a 
Regarding the first ratio, Mongrain teaches the barrier coating layer uses binder and pigment (0012-0013) provide a moisture barrier (0011), but Mongrain is silent regarding any ratios. Koenig teaches an analogous paperboard substrate used for cups (0027) and hydrophobic composition 224 made from the same compounds (0067-0070) and teaches forming a composition where the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1; which includes greater than 1:2.  It would have been obvious to one of ordinary skill in the art to modify the structure of Mongrain to use the ratio of Koenig with the motivation of design preference as it constitutes applying a known technique to a known device to yield predictable results.
Regarding top coat, Mongrain does not teach a top coat, Mongrain does teach using a grease barrier on the outer coating B (0011).  McDonnell teaches a container sealed for grease resistance and teaches adding additional layers of pigmented coating 32 and top coat 34 to the outer surface (0026) over a grease resistant coating 28 (Fig. 1; 0049) for the purpose of masking or hiding oil or grease stains (0017).  It would have been obvious to one of ordinary skill in the art to add these pigmented coatings of McDonnel for that purpose.  McDonnel teaches a top coat using a binder to pigment ratio that is on a range of 1:2.3-1:4 (0039).  This this used in conjunction with most of the range taught by Koenig teaches the claimed invention.
Regarding claims 55-56, Mongrain teaches the barrier coating layer (layer B; Fig. 1A) may be applied as 2 layers of the same material.  This application is would be a barrier coating layer with another basecoat layer that is a barrier coating layer.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1) as applied to claims 52-53 above, and further in view of Yan (US 2011/0168771 A1).  Modified Mongrain teaches the claimed substrate and arrangement in a cup, but does not teach how the cup is manufactured.  Yan teaches forming the cup structure by cutting the paperboard to yield a blank (0002), wrapping the blank around a mandrel (0002), heat-sealing the first end of the blank to the second end of the blank (0038-0040; and Mongrain teaches the paperboard is heat sealable 0010), thereby yielding a side wall having an upper end portion and a lower end portion; and connecting a bottom wall to the lower end portion of the side wall (0040-0041). It would have been obvious to one of ordinary skill in the art to form a paper cup as taught by Yan with the motivation of design preference as it was a known cup structure.

Response to Arguments
Applicant's arguments, see Remarks pages 8-10, filed 06/02/2021, with respect to the rejection(s) of claim(s) 1-2, 4, 6, 8, 15, 17-18, 23, 25, 27-28, 31-34, 37, 39-41, 44-45, 47, and 50-51 under 35 USC 103 have been fully considered but they are not persuasive.  Applicant argues that the prior art does not teach the claim limitations because Sundholm (US 2018/0142418 A1) 
Applicant’s arguments, see Remarks pages 10-11, filed 06/02/2021, with respect to the rejection(s) of claim(s) 52-54 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1).  This new rejection relies on a different embodiment of Mongrain and a different modification and rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734